ORDER
The Disciplinary Review Board on August 26,1999, having filed with the Court its decision concluding that JOHN J. DUDAS, JR., of DUMONT, who was admitted to the bar of this State in 1968, and who was suspended from practice for a period of three months effective February 8, 1999, and who remains suspended at this time, should be suspended from the practice of law for a period of *102six months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 8.1(b) (failure to cooperate with ethics authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation); and good cause appearing;
It is ORDERED that JOHN J. DUDAS, JR., is suspended from the practice of law for a period of six months and until the further Order of the Court, effective August 26, 1999; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.